DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 2/18/21, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A method comprising, by a procurement processing…: 
detecting activity of one or more agents of a plurality of agents of a customer that modifies a processing state of a first invoice of a plurality of invoices, each invoice requesting approval from the customer, wherein the activity is conducted by the one or more agents through interacting with the procurement processing…; 
updating, based on the detected activity, an invoice interaction history record associated with the first invoice in an invoice interaction history.. communicatively coupled to the procurement processing…; 
generating one or more metrics regarding activity of the plurality of agents affecting the processing state of the plurality of invoices based on the updated invoice interaction history… ; and 
providing the one or more metrics for presentation to a user of the procurement processing… associated with the customer.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial interactions – e.g. business relations (e.g. customer service) or “managing personal behavior (detecting agents working on invoices (e.g. approving), generating metrics on how agents are performing). The claim is currently detecting activities of agents, updating the history, generating metrics (e.g. performance) on the agent activity, providing the metrics. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the metrics of how the human agents are performing.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A method comprising, by a procurement “processing system”: 
detecting activity of one or more agents of a plurality of agents of a customer that modifies a processing state of a first invoice of a plurality of invoices, each invoice requesting approval from the customer, wherein the activity is conducted by the one or more agents through interacting with the procurement “processing system” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer); 
updating, based on the detected activity, an invoice interaction history record associated with the first invoice in an invoice interaction history “datastore” communicatively coupled to the procurement “processing system” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea); 
generating one or more metrics regarding activity of the plurality of agents affecting the processing state of the plurality of invoices based on the updated invoice interaction history “datastore” (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea); and 
providing the one or more metrics for presentation to a user of the procurement “processing system” associated with the customer. (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea –displaying results on an interface; also MPEP 2106.05h field of use). 
These elements of interface and a processing system (i.e. a computer) executing instructions, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing system and “datastore” and “presenting… by a system”, are “field of use” (MPEP 2106.05h). (See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, updating history record in an invoice interaction “history datastore” is a conventional computer function (See MPEP 2106.05(d)(II) . Electronic recordkeeping) and “communicatively coupled to the procurement processing” is a conventional computer function (See MPEP 2106.05(d)(II) Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 14 is directed to an article of manufacture (computer-readable non-transitory storage media) at step 1, which is a statutory category. Claim 14 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. The limitations of computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a procurement processing system includes an additional element – but is viewed as “apply it on a computer” at step 2a, prong 2 and step 2b. 
Independent claim 18 is directed to an apparatus (a computer) at step 1, which is a statutory category. Claim 18 recites similar limitations as claim 1 and claim 14 and is rejected for the same reasons at step 2a, prong one, 2a, prong 2, and step 2b. The claim is not patent eligible. 
Claims 2, 15, 19 narrow the abstract idea by just stating that the workflow is advanced, i.e. it reaches the next stage of processing of the business process of invoicing. Claims 3-5, 16, 20 narrow the abstract idea by recommending altering workflow, such as by modifying an assignment to another agent. Claim 6 narrows the abstract idea by stating that the activity by receiving input from the agents, changes, and collecting identifier (e.g. name) of agent and a timestamp. To extent it’s additional data collected in the “datastore,” this is viewed as MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea –displaying results on an interface; also MPEP 2106.05h field of use at step 2a, prong 2 and step 2B. Claims 7-12 narrow the abstract idea by calculating statistics on performance in various ways. Claim 13 has an additional element of “interactive user interface”. This is viewed as MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea –displaying results on an interface; also MPEP 2106.05h field of use.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0260582) and Nagalkar (US 2017/0270596).
Concerning claim 1, King discloses:
A method comprising, by a procurement processing system (King – See FIG. 1, par 25 - FIG. 1 is a block diagram of a system 100 for implementing an embodiment of the invention. System 100 includes user computers 105, 110, and 120. User computers 105, 110, and 120 can be general purpose personal computers having web browser applications. See par 26 - In an embodiment of the invention, all user interaction with the audit system is via web pages sent to user computers via the web server 125. see FIG. 2, par 32 - FIG. 2 is a block diagram 200 illustrating a set of applications 205 and data objects used by an embodiment of the invention. The set of applications 205 include a database 210, a web server 215, and an application server 220, similar to that discussed above): 
detecting activity of one or more agents of a plurality of agents of a customer that modifies a processing state of a first invoice of a plurality of invoices (King – see par 36 - a business process can define the work activities to be followed to pay an invoice can be linked to a workflow-enabled accounts payable application. The workflow-enabled accounts payable application will operate according to the business process defined by the workflow system.), each invoice requesting approval from the customer, wherein the activity is conducted by the one or more agents through interacting with the… processing system (King – see FIG. 2, par 32 - FIG. 2 is a block diagram 200 illustrating a set of applications 205 and data objects used by an embodiment of the invention. The set of applications 205 include a database 210, a web server 215, and an application server 220, similar to that discussed above. Additionally, the set of applications include a notification system 230, a workflow system 235, and a set of workflow-enabled applications 240; see par 36 - In a further example, the notification system 230 can be used to route invoices and collect approvals as specified by the business process.)
While King discloses a system to “route invoices and collect approvals” (See par 36), it does not explicitly state it is “procurement.”
Nagalkar discloses the limitations:
A method comprising, by a “procurement” processing system; each invoice requesting approval from the customer, wherein the activity is conducted by the one or more agents through interacting with the “procurement” processing system (Nagalkar – see par 3 - Example embodiments relate to a procurement system with approval mechanisms for improving procurement cycle efficiency; see par 12 - the Approval time functionality may allow a user/requisitioner to reduce procurement cycle time. The approval time functionality in example embodiments may be realized by using an artificial intelligence based knowledge base of approval flow and average approval time).
King in combination with Nagalkar discloses:
updating, based on the detected activity, an invoice interaction history record associated with the first invoice in an invoice interaction history datastore communicatively coupled to the procurement processing system (King – See par 29 - As the web application on web application server 130 processes audit data and user computer requests, audit data can be stored or retrieved from database 135. Database 135 stores general audit data used by every user for every audit in the enterprise; see par 41 - A control can also be another business process implemented by one or more workflow-enabled applications. For example, an invoice control can be a two-, three-, or four-way matching of a received invoice with a purchase order, and/or an acknowledgement of the acceptance of the item. These matching operations can be defined as a business process in the workflow system and executed by the functions of underlying work-flow enabled applications;); 
generating one or more metrics regarding activity of the plurality of agents affecting the processing state of the plurality of invoices based on the updated invoice interaction history datastore (King - see par 99 - FIG. 7 is a block diagram 700 for monitoring the performance of a business process. A business process 705 is associated with a key performance indicator 710. The key performance indicator determines a quantitative value representing the performance of the business process. For example, a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process); and 
providing the one or more metrics for presentation to a user of the procurement processing system associated with the customer (King – see par 100 - The value of the key performance indicator is compared with a KPI target value 715. A result of this comparison is used to create a performance report 720 describing the business process's 705 performance in comparison to its objectives. see par 105 - the process risk control report 850 can create performance reports 860 summarizing the performance of a process risk control relative to a KPI Target value 840.).
Both King and Nagalkar are analogous art as they are directed to routing invoices and approvals (see King par 36; Nagalkar par 3). King discloses a system to “route invoices and collect approvals” (See par 36). Nagalkar improves upon King by explicitly disclosing having a procurement system with embodiments for improving approval/cycle efficiency (See par 3, 12). One of ordinary skill in the art would be motivated to further include explicitly having a “procurement” system to efficiently improve upon the approval and processing of invoices from King. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring processes for KPIs (see par 46) in King to further explicitly have a procurement system as disclosed in Nagalkar, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 2, The method of claim 1, wherein the detected activity of the one or more agents advances a workflow for processing invoices according to a specification associated with the customer (King – See par 34 - The workflow system 235 enables the implementation of business processes. A business process is a planned series of work activities with defined inputs and results. The workflow system allows business processes to be defined for any of the operations of a business enterprise. A business process can define the steps needed to complete an operation, the personnel responsible for performing each of the steps, and the inputs and outputs of each of the steps. See par 59 - The notifications section 430 can include alerts to any outstanding follow up actions that have not been implemented, to any processes that have fallen outside of acceptable performance limits, and to any organization units that are due an audit according to the audit schedule of the organization. See par 99 – 100 - a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process. The value of the key performance indicator is compared with a KPI target value 715. A result of this comparison is used to create a performance report 720 describing the business process's 705 performance in comparison to its objectives. The KPI target value 715 can be derived from a performance objective defined by the organizational unit 725 implementing the business process).

	Concerning claim 7, King discloses:
The method of claim 1, wherein generating the one or more metrics regarding the activity of the plurality of agents comprises: 
calculating one or more invoice processing statistics evaluating performance of the one or more agents in creating, reviewing, or approving the plurality of invoices (King - See par 99 – 100 - a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process. The value of the key performance indicator is compared with a KPI target value 715).

	Concerning claim 8, King discloses having average time or amount of accounts receivable pass due (see par 99-100). However, King does not explicitly disclose the limitations.
	Nagalkar discloses:
The method of claim 1, further comprising: 
calculating, for one or more metrics, a community average value of the metric, wherein the community average value of the metric is based on metrics generated for one or more additional customers that share a trait with the customer (Nagalkar See par 12 - The approval time functionality in example embodiments may be realized by using an artificial intelligence based knowledge base of approval flow and average approval time. The basis of this knowledge base may be cost center/Profit center and category. The basis has been set so because of the fact that as per the industry practice, HR hierarchy based or category based approval or both together is required for an approval on requisition.  See par 38 - The historical information may include information such as average length of time it takes for an approver to approve a requisition or purchase order. Additional historical data may also be available via the historical knowledge base of approvals 300l; may include statistical information such as an average length of time it takes for an approver to approve a requisition or purchase order. see par 45 - Because the historical knowledge base of approvals 300 may include records related to the list of approvers and information regarding how long the approvers take to approve a requisition, the approval engine 200 may calculate best and worst times required for approval and report which approvers may bottleneck the approval process.); and 
providing the community average value of the metric for presentation to the user of the procurement processing system in association with the one or more generated metrics (Nagalkar – see par 45 - Because the historical knowledge base of approvals 300 may include records related to the list of approvers and information regarding how long the approvers take to approve a requisition, the approval engine 200 may calculate best and worst times required for approval and report which approvers may bottleneck the approval process. In example embodiments, this information may be displayed to the user/requisitioner 100 (see operations 203, 204, and 205) and the user/requisitioner 100 may decide whether to change approvers).
It would have been obvious to combine King and Nagalkar for the same reasons as discussed with regards to claim 1. In addition, King discloses King discloses having average time or amount of accounts receivable pass due (see par 99-100). Nagalkar improves upon King by explicitly disclosing averages for different cost centers, profit centers, categories, industries (See par 12, 38). One of ordinary skill in the art would be motivated to further include explicitly having averages for different categories to efficiently improve upon the approval and processing of invoices from King that includes “average time” as a general performance indicator. 

Concerning claim 12, King and Nagalkar discloses:
The method of claim 1, wherein the one or more metrics comprise one or more of:
an average processing time for the one or more agents to approve an invoice of the plurality of invoices (King – See par 99 - a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process.); 
an average in-phase time for an invoice of the plurality of invoices corresponding to an amount of time spent by the invoice in a creation phase, review phase, or approval phase (Nagalkar – See par 38 - The historical information may include information such as, but not limited to, average length of time it takes for an approver to approve a requisition or purchase order. See par 39 - the number of approvals pending in the approver's task list, whether or not the approver has delegated his work to another party, historical data regarding time approver takes to approve a requisition or purchase order (for example, average length of time to approve requisition, standard deviation, etc.), and whether the user is a bottleneck user); 
a number of invoices created, reviewed, or approved, by the one or more agents or by a first agent of the one or more agents (King – See par 99 - a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process; Nagalkar – See par 39 - the number of approvals pending in the approver's task list); or 
a number of invoices created, reviewed, or approved, by the one or more agents or by a first agent of the one or more agents, where a processing time of the invoice is greater than a projected time (Nagalkar – See par 15-16 - Based upon the learning, approvers whose timelines are above a predefined threshold may get tagged as bottle neck approvers. These bottle necks may be highlighted to a user/requsitioner enabling him/her to use an expedited approval feature if required; see par 39 - the number of approvals pending in the approver's task list, whether or not the approver has delegated his work to another party, historical data regarding time approver takes to approve a requisition or purchase order (for example, average length of time to approve requisition, standard deviation, etc.), and whether the user is a bottleneck user).
It would have been obvious to combine King and Nagalkar for the same reasons as claim 1 above.

	Concerning claim 13, King and Nagalkar discloses:
The method of claim 1, wherein the one or more metrics are provided for presentation to the user in an interactive user interface for reviewing and comparing the one or more metrics (King – see par 26 - In an embodiment of the invention, all user interaction with the audit system is via web pages sent to user computers via the web server 125. see par 63 – 500 – diagram of user interface of embodiment; See par 84 - Control reports selection 524 enables auditors to review the control and performance objectives associated with a business process, and to add additional control and performance objectives in the form of KPI to business process; See also Nagalkar par 45 - the approval engine 200 may calculate best and worst times required for approval and report which approvers may bottleneck the approval process. In example embodiments, this information may be displayed to the user/requisitioner 100 (see operations 203, 204, and 205) and the user/requisitioner 100 may decide whether to change approvers.).
It would have been obvious to combine King and Nagalkar for the same reasons as claim 1 above.

Claims 3-5, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0260582) and Nagalkar (US 2017/0270596), as applied to claims 1, 2, 7-8, and 12-13 above, and further in view of Sethi (US 2019/0066018).
Concerning independent claim 14, King discloses:
One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a procurement processing system, are configured to cause the one or more processors to perform operations comprising (King par 27 - In an embodiment, the web application server 130 is one or more general purpose computers capable of executing programs or scripts in response to the user computers 105, 110 and 115) comprising: 
To any extent King and Nagalkar do not disclose “computer-readable non-transitory media including instructions”, Sethi discloses the limitations (Sethi see par 89 - a computer storage medium is a device or article of manufacture that stores data and/or computer-executable instructions).
The remaining limitations are similar to claim 1. Claim 14 is rejected over King and Nagalkar for the same reasons as claim 1.
It would have been obvious to combine King and Nagalkar for the same reasons as discussed with regards to claim 1.
King, Nagalkar, and Sethi are analogous art as they are directed to routing invoices and approvals (see King par 36; Nagalkar par 3; Sethi par 26, 72). King discloses computers executing programs (See par 27). Sethi improves upon King and Nagalakr by explicitly disclosing using the embodiment of a computer storage medium with computer-executable instructions (See par 89). One of ordinary skill in the art would be motivated to further include explicitly use a computer storage medium to store the program instructions to improve upon the computer program execution from King. 

Concerning independent claim 18, King and Nagalkar disclose:
A procurement processing system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions (King par 27 - In an embodiment, the web application server 130 is one or more general purpose computers capable of executing programs or scripts in response to the user computers 105, 110 and 115).
To any extent King and Nagalkar do not disclose “computer-readable non-transitory media including instructions”, Sethi discloses the limitations (Sethi see par 89 - a computer storage medium is a device or article of manufacture that stores data and/or computer-executable instructions).
The remaining limitations are similar to claim 1. Claim 18 is rejected over King and Nagalkar for the same reasons as claim 1.
It would have been obvious to combine King and Nagalkar and Sethi for the same reasons as discussed with regards to claim 1 and 14.

Concerning claim 3, King discloses The value of the key performance indicator is compared with a KPI target value 715. A result of this comparison is used to create a performance report 720 describing the business process's 705 performance in comparison to its objectives. The KPI target value 715 can be derived from a performance objective defined by the organizational unit 725 implementing the business process (see par 100). However, King and Nagalkar do not disclose the limitations.
Sethi discloses:
The method of claim 2, further comprising: generating a recommendation for altering the workflow for processing invoices based on the one or more metrics regarding the activity of the one or more agents (Sethi – see par 30 - For example, a realtime operator may be a group of individuals responsible for receiving goods and generating receipts for goods or services, receiving invoices, and processing payments associated with those invoices. The realtime operator may be required to match various goods from a single receipt to many invoices (or vice versa) and accurately track and process the payments made to ensure correspondence across the various steps of an inventory intake process. This process can be very time or labor intensive, and is repeatable, rendering it a possible candidate for automation; see par 50 - The self-learning bot 436 can also generate one or more recommendations based on the current state of the overall platform 300, for example to provide recommendations for candidate processes for automation given the current collection of microbots available for use in automation).
King, Nagalkar, and Sethi are analogous art as they are directed to routing invoices and approvals (see King par 36; Nagalkar par 3; Sethi par 26, 72). King discloses a system to having a performance value for a KPI related to performance (See par 100). Sethi improves upon King and Nagalakr by explicitly disclosing recommending candidate processes for automation based on how long it takes things to occur and/or a current state (See par 30, 50). One of ordinary skill in the art would be motivated to further include explicitly having a recommendation for processing invoices based on metrics and activity to efficiently improve upon the assessment of performance of invoices from King. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring processes for KPIs (see par 46) in King to further explicitly have a procurement system as disclosed in Nagalkar, and to further make recommendations on processes that can be automated as disclosed in Sethi, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claims 16 and 20 are similar to claim 3. Claims 16 and 20 are rejected for the same reasons.

	Concerning claim 4, Sethi discloses:
The method of claim 3, wherein the recommendation for altering the workflow comprises: adding or removing one or more steps of the workflow; modifying an assignment of agents to the one or more steps of the workflow; or automating one or more steps of the workflow (Sethi – see par 30 - For example, a realtime operator may be a group of individuals responsible for receiving goods and generating receipts for goods or services, receiving invoices, and processing payments associated with those invoices. The realtime operator may be required to match various goods from a single receipt to many invoices (or vice versa) and accurately track and process the payments made to ensure correspondence across the various steps of an inventory intake process. This process can be very time or labor intensive, and is repeatable, rendering it a possible candidate for automation).
It would have been obvious to combine King, Nagalkar, and Sethi for the same reasons as claim 3 above. 

	Concerning claim 5, Sethi discloses:
The method of claim 3, further comprising: automatically implementing the recommendation for altering the workflow (Sethi – see par 30, 50 - For example, a realtime operator may be a group of individuals responsible for receiving goods and generating receipts for goods or services, receiving invoices, and processing payments associated with those invoices. The realtime operator may be required to match various goods from a single receipt to many invoices (or vice versa) and accurately track and process the payments made to ensure correspondence across the various steps of an inventory intake process. This process can be very time or labor intensive, and is repeatable, rendering it a possible candidate for automation).
It would have been obvious to combine King, Nagalkar, and Sethi for the same reasons as claim 3 above. 

Concerning claim 15, King and Sethi discloses:
The one or more computer-readable non-transitory storage media (Sethi see par 89 - a computer storage medium) of claim 14, wherein the detected activity of the one or more agents advances a workflow for processing invoices according to a specification associated with the customer (King – See par 34 - The workflow system 235 enables the implementation of business processes. A business process is a planned series of work activities with defined inputs and results. The workflow system allows business processes to be defined for any of the operations of a business enterprise. A business process can define the steps needed to complete an operation, the personnel responsible for performing each of the steps, and the inputs and outputs of each of the steps. See par 59 - The notifications section 430 can include alerts to any outstanding follow up actions that have not been implemented, to any processes that have fallen outside of acceptable performance limits, and to any organization units that are due an audit according to the audit schedule of the organization. See par 99 – 100 - a key performance indicator 710 can be the average time to ship a product, the amount of accounts receivable pass due, or any other attribute derived from a business process. The value of the key performance indicator is compared with a KPI target value 715. A result of this comparison is used to create a performance report 720 describing the business process's 705 performance in comparison to its objectives. The KPI target value 715 can be derived from a performance objective defined by the organizational unit 725 implementing the business process).
It would have been obvious to combine King and Nagalkar and Sethi for the same reasons as discussed with regards to claim 14.
Claim 19 recites similar limitations as claim 15. Claim 19 is rejected for the same reasons as claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0260582) and Nagalkar (US 2017/0270596), as applied to claims 1, 2, 7-8, and 12-13 above, and further in view of Yengulalp (US 2010/0306005).
Concerning claim 6, King discloses:
The method of claim 1, wherein detecting the activity of the one or more agents that modifies the processing state of the first invoice comprises: 
receiving an input from the one or more agents (King – see par 28 – receives audit input data from computers; see par 34 - A business process is a planned series of work activities with defined inputs; see par 36 - If, for example, the workflow system specifies that invoices over a threshold amount, for example $100,000, be routed to a senior manager for approval, while invoices under this threshold can be approved by a junior manager, then the workflow-enabled accounts payable application will route all invoices received according to this criteria. In a further example, the notification system 230 can be used to route invoices and collect approvals as specified by the business process);
storing the change in the processing state, an identifier for the one or more agents (King – See par 91 - In an embodiment of the invention integrated with a set of workflow-enabled application, the workflow-enabled applications automatically record the identity of the user performing each function in a business process.
Nagalkar – see par 38 - As for approvers, approver identities may be recorded identified and stored in an electronic database. For example, the system may record the names of approvers, contact information for the approvers, the business units for which the approver may approve a requisition or purchase order, as well as whether or not the approver has delegated any of his to duties to another person).
Nagalkar discloses “example embodiments relate to a procurement system with approval mechanisms for improving procurement cycle efficiency” (See par 34). Nagalkar discloses checking a date rate for an approver (See par 48). However, King and Nagalkar do not explicitly disclose the remaining limitations.
King, Nagalkar, and Yengulalp discloses:
determining the first invoice as an associated invoice based on the input (Yengulalp – see par 53 - An in-bound action is action that occurs to the work item as it is placed into a particular queue. For example, an in-bound action associated with the managing an accounts payable processing action may involve adding a stamp, such as a metadata stamp to the work item. The stamp describes the processing action that is to be performed to the work item at that particular queue. For example, if the processing action is to be manually performed by a user of the business processing system 102, the stamp may specify instructions/guidelines for the user when authorizing payment of an invoice. Such instructions may include contacting the construction superintendent to verify the construction materials identified in the invoice were delivered before authorizing payment.); 
determining a change in the processing state of the first invoice based on the input (Yengulalp – see par 42 - Current action data indicates the current action to be performed on the work item to move the work item from the current state to another state. History data details a history of actions performed and corresponding times the actions were performed for the work item 300. For example, each time the work item 300 is amended or moved to a different queue, history data is updated. See par 51 - Archiving actions include instructions for storing or updating work item data associated with a work item. For example, archiving actions may store or update work item data, such as the state of the work item, a time an action associated with a particular state occurs); and 
storing the change in the processing state, an identifier for the one or more agents (Yengulalp – see par 57-58 - workflow data structure 400 storing work items and corresponding actions retrieved from the queues 120A-120; Referring back to FIG. 1A, according to another aspect, the workflow management application 122 retrieves queue data from each of the queues 120A-120C to identify a sequence or priority for accessing the queues 120A-120C to retrieve work items for storage in the workflow data structure 126. Queue data can include item count, action cost, latent time, user input, action time, last action time, and any other criteria that can be used for prioritizing queue selection), and 
a timestamp in the invoice interaction history datastore (Yengulalp – see par 42 - Current action data indicates the current action to be performed on the work item to move the work item from the current state to another state. History data details a history of actions performed and corresponding times the actions were performed for the work item 300; see par 53 - An in-bound action is action that occurs to the work item as it is placed into a particular queue. For example, an in-bound action associated with the managing an accounts payable processing action may involve adding a stamp, such as a metadata stamp to the work item. The stamp describes the processing action that is to be performed to the work item at that particular queue).
King, Nagalkar, and Yengulalp are analogous art as they are directed to routing invoices and approvals (see King par 36; Nagalkar par 3; Yengulalp par 33-34). King discloses receiving approvals on invoices and routing them to other managers (See par 36) and recording identify of users performing functions in a business process (See par 91). Nagalkar discloses “example embodiments relate to a procurement system with approval mechanisms for improving procurement cycle efficiency” (See par 34) and names of approves and whether or not approver has delegated duties to another (See par 38). Nagalkar discloses checking a date rate for an approver (See par 48). Yengulalp improves upon King and Nagalakr by explicitly disclosing having various actions associated with the invoice (See par 53) and having a history of actions performed as well as times the actions were performed (See par 42, 53). One of ordinary skill in the art would be motivated to further include explicitly having a history of identifiers and history of actions performed to efficiently improve upon the assessment of performance of invoices from King and approving cycle efficiency in Nagalakar. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring processes for KPIs (see par 46) in King to further explicitly have a procurement system as disclosed in Nagalkar, and to further includes time actions were performed associated with invoices as disclosed in Yengulalp, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2004/0260582) and Nagalkar (US 2017/0270596), as applied to claims 1, 2, 7-8, and 12-13 above, and further in view of Lyons (US 2020/00267209).
	Concerning claim 9, King discloses having average time or amount of accounts receivable pass due (see par 99-100). Nagalkar discloses having average approval time from a knowledge base (See par 12). However, King and Nagalkar do not explicitly disclose the limitations.
	Lyons discloses:
The method of claim 1, further comprising: 
calculating, for one or more metrics, a community benchmark value of the metric, wherein the community benchmark value of the metric is based on metrics generated for one or more additional customers that share a trait with the customer (Lyons – see par 52 - As illustrated in FIG. 3B, in some implementations, the requestor is instructed to select a minimum number 338 of peers 334 (e.g., five), for preparation of benchmark metrics. In conducting the review and selection, the requestor may sort the peers 334 according to any of the characteristics and features 336. By default, the peers 334 may be arranged in order of confidence of match with the client 302.); and 
providing the community benchmark value of the metric for presentation to the user of the procurement processing system in associated with the one or more generated metrics (Lyons – see par 34 - the GUI Engine 124 may generate a user-interactive display of peer results for selection of a final set of peers by the requestor. In an illustrative example, the combined peer results 122 may include between 30 and 100 potential peers, and the requestor may narrow the peer results through selection of at least five of the combined peer results 122. The GUI display created by the GUI engine 124, for example, may require that the requestor select a minimum number of peers to obtain de-identified metrics for presentation at the remote device 126).
King, Nagalkar, and Lyons are analogous art as they are directed to looking at performance in an organization (see King par 99 – amount of accounts receivable pass due; Nagalkar par 40 – approval performance; Lyons par 2, 20). King discloses having average time or amount of accounts receivable pass due (see par 99-100). Nagalkar discloses having average approval time from a knowledge base (See par 12, 38). Lyons improves upon King and Nagalkar by explicitly disclosing including benchmark metrics. One of ordinary skill in the art would be motivated to further include explicitly having benchmark metrics to efficiently improve upon the approval and processing of invoices from King that includes “average time” as a general performance indicator and the averages for different categories in Nagalkar. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring processes for KPIs (see par 46) in King to further explicitly have a procurement system as disclosed in Nagalkar, and to further utilize benchmark metrics as disclosed in Lyons, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning claim 10, King, Nagalkar, and Lyons disclose:
The method of claim 9, further comprising calculating the community benchmark value of the metric by: 
calculating metric values of a plurality of customers associated with the procurement processing system (Nagalkar – see par 34 - Generally, example embodiments relate to a procurement system with approval mechanisms for improving procurement cycle efficiency. See par 38 - For example, the historical knowledge base of approvals 300 may include statistical information such as an average length of time it takes for an approver to approve a requisition or purchase order along with standard deviations, median numbers, and modes associated with approving requisitions); 
normalizing the metric values of the plurality of customers based on the shared trait (Lyons – see par 41 - Returning to FIG. 2A, in some implementations, if adequate information is available (208), a feature set for the model is prepared (210). For example, inputs required for the model may be collected and formatted as one of the data sets 108 for providing to one of the model execution engines 110, as illustrated in FIG. 1A. The feature set may be collected from multiple data bases, such as a user information data base and a transactional data base; see par 68 - In some embodiments, the selections may additionally include interactions of the user with the graphical user interface, such as selected filters and/or particular ranges or categories applied to the initial results through interactions with the filters);
Nagalkar – see par 15 - Based upon the learning, approvers whose timelines are above a predefined threshold may get tagged as bottle neck approvers; see par 43 - the list of approvers may be generated by a method similar to that of FIG. 3 (except this method would not include the step of determining whether an approver's average approval history is less than or equal to approval time required. King and Nagalkar do not explicitly disclose the next limitation.
Lyons discloses the limitation:
refactoring the metric values to eliminate outlier values (Lyons – See par 46 - For example, sixty percent may equate to somewhat similar (e.g., gathering a large number of potential peers including edge cases), while ninety percent may equate to very similar (e.g., supplying a stronger exactness in peer match but reducing the candidate pool accordingly). In a particular example, a given model may be programmed to return at least a minimum threshold of results and up to a maximum threshold of results of a confidence level of X % or above; see par 69, FIG. 4 - the model validation engine(s) 404, in some embodiments, feed the requestor selections to model data 112 for learning purposes, thereby improving the algorithm for future use. In this manner, the model validation engine 404 associated with a particular model may apply those peers identified through that model as learning data for refining that model. see par 85 - The model validation engine(s) 530 may determine one or more metrics to compare the peer predictions with peer selections made by users. The metrics, in some examples, may include an average or mean deviation from anticipated match to actual match results, a percentage selection of peer results in a threshold percentile of peer results presented (e.g., top 10%, top quartile, etc.), and/or prevalence of selection of peer results from each of a set of percentile tiers of match confidences.); and 
calculating the community benchmark value from the refactored metric values (Lyons – See par 71 -  To further refine the functionality of the peer identification models, in some implementations, one or more feature correlation engines 408 may correlate the features and characteristics of the requestor selections with features and characteristics of the client to identify patterns or trends of similarities between the client and the selected peers; see par 85 - The metrics, in some examples, may include an average or mean deviation from anticipated match to actual match results, a percentage selection of peer results in a threshold percentile of peer results presented (e.g., top 10%, top quartile, etc.), and/or prevalence of selection of peer results from each of a set of percentile tiers of match confidences. The model validation engine(s) 530 may perform one or more operations of the process 400 of FIG. 4, such as the operations of the model validation engine(s) 404. The metrics generated by the model validation engine(s) 530, for example, may be stored as peer selection metrics 570 in the computer readable media 562 for sharing with other engines of the insurance exchange system 502, such as a report generation engine 538).
It would have been obvious to combine King, Nagalkar, and Lyons for the same reasons as claim 9 above. In addition, Nagalkar discloses that some metrics for approvers may be above a threshold and tagged as a bottle neck and a list of approvers could exclude them (See par 15, 43). Lyons improves upon King and Nagalkar by disclosing that the performance information can be formatted and used for certain ranges (disclosing normalization; See Lyons par 41, 68) and further refining metrics to calculate a revised peer/benchmark (See Lyons 46, 69, 71, 85). One of ordinary skill in the art would be motivated to further include explicitly having benchmark metrics formatted/in ranges and refined to efficiently improve upon the approval and processing of invoices from King that includes “average time” as a general performance indicator and the averages for different categories in Nagalkar.

	Concerning claim 11, King, Nagalkar, and Lyons disclose:
The method of claim 10, wherein refactoring the metric values to eliminate outlier values comprises: 
removing invalid values for the metrics, wherein the invalid values are determined based on a metric category of the metric (Nagalkar see par 15-16, 39 – approvers (same category) labeled as “bottleneck” if performance above a threshold; See also Lyons par 46 - For example, sixty percent may equate to somewhat similar (e.g., gathering a large number of potential peers including edge cases), eighty percent may equate to generally similar (e.g., useful in most circumstances), while ninety percent may equate to very similar (e.g., supplying a stronger exactness in peer match but reducing the candidate pool accordingly); In a particular example, a given model may be programmed to return at least a minimum threshold of results and up to a maximum threshold of results of a confidence level of X % or above.
identifying a percentile of remaining metrics corresponding to a percentile of customers having an optimal performance with respect to the remaining metrics (Lyons – see par 46 - In another example, each model is programmed to return all results having a confidence level above a certain threshold such as, in some examples, sixty, seventy, seventy-five, eighty, or over ninety percent confidence level. The confidence threshold level may vary based upon the closeness approximation desired. For example, sixty percent may equate to somewhat similar (e.g., gathering a large number of potential peers including edge cases), while ninety percent may equate to very similar (e.g., supplying a stronger exactness in peer match but reducing the candidate pool accordingly).); 
determining that the percentile of remaining metrics comprises at least a threshold number of independent values (Lyons – see par 46 - In a particular example, a given model may be programmed to return at least a minimum threshold of results and up to a maximum threshold of results of a confidence level of X % or above; see par 85 - The metrics, in some examples, may include an average or mean deviation from anticipated match to actual match results, a percentage selection of peer results in a threshold percentile of peer results presented (e.g., top 10%, top quartile, etc.), and/or prevalence of selection of peer results from each of a set of percentile tiers of match confidences.); and 
combining values of the percentile of remaining metrics. (Lyons – See par 85 - The metrics, in some examples, may include an average or mean deviation from anticipated match to actual match results, a percentage selection of peer results in a threshold percentile of peer results presented (e.g., top 10%, top quartile, etc.), and/or prevalence of selection of peer results from each of a set of percentile tiers of match confidences. The metrics generated by the model validation engine(s) 530, for example, may be stored as peer selection metrics 570 in the computer readable media 562 for sharing with other engines of the insurance exchange system 502, such as a report generation engine 538. See par 71 - To further refine the functionality of the peer identification models, in some implementations, one or more feature correlation engines 408 may correlate the features and characteristics of the requestor selections with features and characteristics of the client to identify patterns or trends of similarities between the client and the selected peers.)
It would have been obvious to combine King, Nagalkar, and Lyons for the same reasons as claim 9-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reijers, “Analysis of a collaborative workflow process with distributed actors,” 2009 Information System Frontiers, Vol. 11, No. 3, pages 307-322 – directed to workflow and a case study on “invoice processing” (page 311)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619